DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 02/26/2021.
Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2014/0002842) in view of Yamamoto (US 2021/0042065).

	Regarding claim 1, Ito teaches: An inspection device (fig. 1, An image forming apparatus 101 performs an inline image inspection includes inspection unit 103) comprising: 
a memory (fig. 2, reference image storage unit 222); and 
a controller (fig. 2, inspection control unit 216) that executes an inspection of an image of a sheet of paper by comparing the image of the sheet of paper output by a printing device for job with a correct image of each image ([0078-0098], Then, the inspection control unit 216 compares the stored scan image data with the reference image data. This begins by transferring the reference image data in the reference image storage unit 222 and the scan image data in the scan image storage unit 221 to the image comparison determination unit 220 (S514)), wherein 
the controller 
stores, in the memory, an image judged to be an image defect in the inspection ([0081-0094], the reference image storage unit 222 stores the scan image data associated with the test print as reference image data (S510). Then, the inspection control unit 216 compares the stored scan image data with the reference image data.), and  
displays, on a display device, a list of images judged to be an image defect in the inspection of job (fig. 8, image inspection result, [0115], An inspection result 801 is a display area indicating whether a printed material is non-defective or defective. FIG. 8 shows OK indicating that the printed material is non-defective. Further, an image 802 is a scan image based on the scan image data stored in the scan image storage unit 221 in S513. Further, a button 803 is used to ask a user for confirmation that the determination result of the printed material has been recognized. After being displayed, the button 803 is deleted once the user presses it, which means that the user has confirmed the result.). 

Ito does not explicitly teach: output by a printing device for each of two or more jobs and displaying results of inspection of two or more jobs. 10

However, Yamamoto teaches: output by a printing device for each of two or more jobs (see figs. 8A and 8B, jobs inspection having defects), and displaying results of inspection of two or more jobs (fig. 8B, display of Jobs having defect).
 
The motivation for the combination is that Ito and Yamamoto are in the same field of endeavor, namely inspection device.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito to include output by a printing device for each of two or more jobs and displaying results of inspection of two or more jobs as taught by Yamamoto. The motivation/suggestion would have been to further enhance/improve the inspection device since doing so would allow for processing of multiple jobs for inspection/detection of defect.   

Regarding claim 2, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller specifies a type of image defect in the inspection, and displays, for each type of the image defect, an image judged to be an image defect in the inspection (Yamamoto, see fig. 8B, dot blur defect and fig. 10, display of defect and type of defect). 

Regarding claim 3, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller stores, in the memory together with information on print date and time, an image judged to be an image defect in the inspection, and displays, in accordance with print date and time, an image judged to be an image defect in the inspection (Yamamoto, see fig. 8B, date and time of print with defect, [0092], The UI illustrated in FIGS. 8A and 8B is an example of the screen displayed by the list display unit 423, and the screen on the right side displays a detail display screen D3 (third display) for a defective page included in each job. The detail display screen D3 for a defective page displays the date and time of printing of the defective page).
 
Regarding claim 4, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller specifies a level of image defect in the inspection, and displays, in accordance with a level specified for each image, an image judged to be an image defect in the inspection (Yamamoto, [0090], A row of each job is highlighted in, for example, a darker background color in a case where there is a defect. The color density for highlighting may be changed depending on the level of a defect. This makes it easier to distinguish between the levels).

Regarding claim 5, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller specifies, in the inspection, a classification of a position where an image defect has occurred in each image, and displays, in accordance with a classification of a position specified for each image, an image judged to be an image defect in the inspection (Yamamoto, fig. 7C and fig. 8A, [0077], the X coordinate/Y coordinate (positional information) of a rectangular region of a pixel group that is determined to be a defect. The type of defect may be referred to as the kind of defect, the type of abnormality, or the kind of abnormality and is the information indicating the kind of defect at the position that is determined to be a defect (abnormality) position in the output image.).
Regarding claim 6, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller displays, on a display device, a view indicating statistical information of an image defect in the inspection for the two or more jobs (Yamamoto, see fig. 8B, number of defective pages for each job). 

Regarding claim 7, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller displays, in a same size, an image judged to be an image defect in the inspection for the two or more jobs (Yamamoto, see fig. 8B, [0094], The screen D3 of the UI illustrated in FIGS. 8A and 8B displays a screen D4 (fourth display) where the read image of a defective page is previewed under the display of the list when the row of the defective page in the defect details is selected. With regard to each type of defect, a defect included in the read image is surrounded by a color frame in the same color as that of the color frame of the corresponding defect-type icon). 

Regarding claim 8, Ito and Yamamoto teach: The inspection device according to claim 1, wherein the controller displays, in a size output in each of the two or more jobs, an image judged to be an image defect in the inspection for the two or more jobs (Yamamoto, see fig. 8B, [0094], The screen D3 of the UI illustrated in FIGS. 8A and 8B displays a screen D4 (fourth display) where the read image of a defective page is previewed under the display of the list when the row of the defective page in the defect details is selected. With regard to each type of defect, a defect included in the read image is surrounded by a color frame in the same color as that of the color frame of the corresponding defect-type icon). 

Claim 9 is rejected for reasons similar to claim 1 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2014/0002842) in view of Yamamoto (US 2021/0042065).

Regarding claim 10, Ito teaches: An inspection system (fig. 1, fig. 1, An image forming apparatus 101 performs an inline image inspection includes inspection unit 103) comprising:  
Printing device (fig. 2, image forming unit 201); 
and an information processing device (fig. 1, client PC 107 ), wherein 
the information processing device includes an interface that acquires information for deriving an inspection result by comparing images of job output from printing device with a correct image ([0078-0098], Then, the inspection control unit 216 compares the stored scan image data with the reference image data. This begins by transferring the reference image data in the reference image storage unit 222 and the scan image data in the scan image storage unit 221 to the image comparison determination unit 220 (S514)), and 
a controller (fig. 2, inspection control unit 216) that displays the inspection result on a display device using information acquired via the interface (fig. 8, image inspection result, [0115], An inspection result 801 is a display area indicating whether a printed material is non-defective or defective. FIG. 8 shows OK indicating that the printed material is non-defective. Further, an image 802 is a scan image based on the scan image data stored in the scan image storage unit 221 in S513. Further, a button 803 is used to ask a user for confirmation that the determination result of the printed material has been recognized. After being displayed, the button 803 is deleted once the user presses it, which means that the user has confirmed the result.). 

Ito does not explicitly teach: two or more printing devices and comparing images of job output from the two or more printing devices.

However, Yamamoto teaches: two or more printing devices ([0037], Furthermore, although the description of the present embodiment is based on the assumption that the print engine 105 of the printer 101 includes an electrophotographic system, the present embodiment is not limited thereto, and it is obvious that the printer may use other systems such as an inkjet system.) and comparing images of job output from the two or more printing devices (fig. 8B, [0037] and display of Jobs having defect).

The motivation for the combination is that Ito and Yamamoto are in the same field of endeavor, namely inspection device.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ito to include two or more printing devices and comparing images of job output from the two or more printing devices as taught by Yamamoto. The motivation/suggestion would have been to further enhance/improve the inspection device since doing so would allow for processing of multiple jobs for inspection/detection of defect from multiple printers.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675